          Case 1:20-cv-10810-RGS Document 35 Filed 02/15/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
____________________________________
JONATHAN MONSARRAT,                  )
                                     )
                  Plaintiff,         )   Civil Action No. 20-cv-10810-RGS
            v.                       )
RON NEWMAN,                          )
                  Defendant.         )
                                     )
  ASSENT MOTION FOR EXTENSION OF TIME TO RESPOND TO DEFENDANT’S
      FEBRUARY 4, 2021 RULE 54(d)(2) MOTION FOR AN AWARD OF FEES.

        The plaintiff hereby requests an extension of time to respond to Defendant’s February 4,

2021 Rule 54(d)(2) motion for an award of fees and costs, Doc. 33, until Tuesday February 23,

2021.

        There is good cause for this requested extension in that plaintiff’s lead counsel recently

had an outpatient surgical procedure.

        The defendant assents to allowance of this motion.

        WHEREFORE the plaintiff requests an Order granting him an extension until Tuesday

February 23, 2021 to file a response to defendant’s Rule 54(d)(2) motion for an award of fees

and costs. (Doc. 33)

        DATED: February 15, 2021

                                              Respectfully submitted

                                              JONATHAN MONSARRAT,
                                              Plaintiff,
                                              By his attorney,

                                              ss/ Richard A. Goren
                                              Richard A. Goren, Esq. BBO #203700
                                              Law Office of Richard Goren
                                              29 Crafts Street, Suite 500
                                              Newton MA 02458-1461
                                              617-933-9494
                                              rgoren@richardgorenlaw.com
         Case 1:20-cv-10810-RGS Document 35 Filed 02/15/21 Page 2 of 2




                                               /s/ Ryan D. Sullivan
                                               Ryan D. Sullivan (BBO#660696)
                                               rsullivan@curranantonelli.com
                                               Curran Antonelli, LLP
                                               10 Post Office Square, Suite 800 South
                                               Boston, MA 02109
                                               617-410-6340
                                               rsullivan@curranantonelli.com


               CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

       I hereby certify that I conferred by email with Defendant’s counsel who assents to
allowance of the extension.
                                       /s/ Richard A. Goren

                             CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF), on February 15, 2021.
                                   /s/ Richard A. Goren
